Citation Nr: 1423966	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before the undersigned in a January 2012 videoconference hearing, the transcript of which is included in the record. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the January 2012 Board hearing, the Veteran testified that his PTSD symptoms had worsened since his last VA examination in December 2010.  Specifically, the Veteran stated that his symptoms regarding being in large crowds have worsened.  He also testified that sometimes, while driving, he had to pull over because he was unaware of what was happening or where he was.  See January 2012 Board Hearing Transcript at pg. 11.  As the evidence indicates that the Veteran's PTSD symptoms may have worsened since the last December 2010 VA examination, the Veteran should be afforded a new examination.

Further, the Veteran testified that he receives psychiatric treatment every three to six month at the Marshalltown VA Medical Center (VAMC).  The Veteran testified that he had a treatment session scheduled for August 2012.  The last VA treatment note of record is dated March 22, 2012 in Virtual VA.  Accordingly, all outstanding treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Marshalltown VAMC from March 22, 2012 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for VA psychiatric examination to determine the current severity of his service-connected PTSD with major depressive disorder and alcohol abuse.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  

3.  Thereafter, the remanded claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



